Citation Nr: 9930337	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  91-38 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to disability evaluation in excess of 10 
percent for bilateral plantar fasciitis and Achilles 
tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to November 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for a 
bilateral knee disability and granted service connection for 
bilateral plantar fasciitis and Achilles tendonitis, 
evaluated as 10 percent disabling.

This case was previously before the Board and was remanded to 
the RO in January 1992, June 1995 and May 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a bilateral knee disability is 
plausible.  

3.  The veteran's bilateral plantar fasciitis and Achilles 
tendonitis is not productive of more than moderate 
disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for bilateral plantar fasciitis and 
Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5279 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are completely negative for 
complaint, finding or diagnosis regarding the knees.  The 
records do show that the veteran was seen in June 1990 
complaining of constant pain in the feet which began after 
increased activity in field training.  Subsequently, he was 
discharged from service as unfit due to bilateral plantar 
fasciitis.  

On VA examination in January 1991, the veteran complained of 
tenderness and soreness in his feet and knees.  He reported 
that in June 1990 he was repelling during a training course 
and landed hard on the bottom of his feet.  As a result of 
doing this several times both feet and knees became very 
painful.  On physical examination, he could not walk on his 
heels or toes.  He complained of severe pain of both feet all 
along the plantar surfaces from the toe to the heels.  
Squatting was limited to 45 degrees.  When he was in a 
sitting position and extended both knees to 0 degrees he 
complained of severe pains of both knees.  All movements of 
both feet were actively within normal limits.  There was 
tenderness to palpation over both knees.  X-rays of the knees 
and feet were normal.  The diagnoses were status post 
injuries of both knees and feet, bilateral plantar fasciitis, 
bilateral Achilles tendonitis, arthralgia of both ankles and 
knees, and damage of lateral meniscus of the right knee.  

In a February 1991 rating decision, the RO granted service 
connection for bilateral plantar fasciitis with Achilles 
tendonitis and assigned a 10 percent evaluation, effective 
from November 3, 1990.  

Lay statements dated in June 1991 from the veteran's parents, 
employer, co-worker and business associate indicated that he 
had experienced increased pain and swelling in the knees 
since discharge from service.  

Medical records from Kaiser Permanente covering the period 
January 1963 through January 1988 contain no information 
regarding the veteran's feet or knees.  

On VA examination in August 1992, the veteran complained of 
pain in the soles of both feet and in both knees.  He 
indicated that the feet feel puffy after standing for long 
periods.  The knees do not swell but feel stiff on occasion, 
especially in cold weather.  On physical examination, he 
could stand and walk on his tiptoes.  He could also walk and 
stand on his heels.  Examination of the knees revealed no 
swelling and no grating on movement.  He had full flexion and 
extension.  Maximum tenderness was below the patella.  There 
was no evidence of any internal derangement of the knee joint 
and no evidence of any meniscal damage.  Examination of the 
feet and toes revealed no evidence of pes cavus or hallux 
valgus.  He could move his toes in all directions, in flexion 
and extension without difficulty.  There was no tenderness in 
the feet on the soles or in the tendo-Achilles, and no 
swelling.  Circulation, motor power, reflexes, and sensation 
were normal in both legs.  The examiner commented that he did 
not know the cause of the veteran's complaints and that there 
was no orthopedic condition requiring treatment to the knees 
or feet.  

VA examination in March 1993 revealed occasional minimal 
crepitus in the knees, the right more than the left with 
tenderness in the patello-femoral area.  There was no 
effusion and full range of motion.  There was also full range 
of motion of the feet.  The diagnosis was minimal 
patellofemoral involvement with flattening of the transverse 
arch (under the metatarsal phalangeal heads).  The examiner 
noted that there was no evidence of systemic inflammatory 
disease, but indicated that pain in the feet was apparently 
due to repetitive trauma to the soft tissue thereof without 
structural damage found.  

An unsigned private treatment record, dated in June 1993, 
noted recurrent feet and knee pain as chief complaints.  It 
reported the existence of genu valgum, and that partial 
compensation of the bilateral subtalovarus deformity had 
resulted in internal rotation of the knee and probable 
dystrophy at the knee and hip joints.  The report suggested 
that the veteran's knee complaints may be the result of his 
bilateral subtalovarus or foot deformity.  

Lay statements from the veteran's parents and co-worker, 
dated in September 1993, indicate that he has experienced 
increased pain in his feet.  

In December 1993, the veteran submitted copies of two 
separate statements, each purportedly by Captain M.A.  The 
first was a typewritten letter on the letterhead of the 1st 
Battalion, 27th Infantry, 25th Infantry Division (Light).  The 
Body of the letter, with identifying designators left out, is 
as follows: 

APVG-ZZA-AO

MEMORANDUM TO WHOM IT MAY  CONCERN

SUBJECT:  Soldier Retention

1.  (The veteran's name and Social 
Security number) Private First Class 
arrived in this command with no feet
injuries, problems or profiles.

2.  PFC (the veteran's last name) feet 
injuries came about at a later date.

(Signature)
MARK H. AYERS
CPT, IN
Commanding

The Board notes that this letter is included in the service 
medical records.  The second statement, which was not 
associated with the service medical records, is also on the 
letterhead of 1st Battalion, 27th Infantry, 25th Infantry 
Division (Light), except for the typewritten salutation 
(MEMORANDUM TO WHOM IT MAY CONCERN) and typewritten signature 
block, is hand printed and is (with identifying material 
removed) as follows:

I confirm private (sic) (the veteran's 
name) came to this unit with no 
feet/knee/ankle problems.  Also, they 
obviously came about due to the 
repetitive trauma associated with our 
exhaustive and intensive feild (sic) 
work.  IE:  Long and hard road marches 
with very heavy back packs.  Totally 
abnormal to civilian activity.  Also, on 
occasion, I did witness swelling/redness 
in his knees (durring [sic] physical 
training - in shorts).

In July 1995, the RO, pursuant to a Board remand, requested 
that the veteran provide the original of the letter 
purportedly written by Captain M.A. referring to knee 
conditions experienced by the veteran during service and 
explain how he obtained the document.  The veteran did not 
respond to this request.  

VA examination in August 1996 noted complaints of bilateral 
foot, heel and knee pain.  Examination of both knees revealed 
no significant swelling or bony deformity.  Range of motion 
of the knees was normal at 0-140 degrees.  The knees were 
stable to varus and valgus stress.  The veteran was able to 
do a squat without any discomfort.  There was no Lachman, 
anterior drawer, or McMurray's test.  There did not appear to 
be any atrophy of the thigh or calf muscles.  Examination of 
both ankles and heels demonstrated no significant swelling 
and there was no gross bony deformity.  He had some mild 
tenderness at the retro-Achilles area and Achilles insertion.  
There was no significant tenderness over the proximal portion 
of the heels or the base of the plantar arch.  He was able to 
do six single-leg toe raises, bilaterally.  X-rays of the 
knees were normal.  The diagnoses were mild metatarsalgia 
bilaterally, mild Achilles insertional tendinitis, and 
subjective intermittent knee pain currently not present with 
normal age appropriate knee examination.  The examiner noted 
that the veteran did not appear to have any present plantar 
fasciitis, as the majority of the pain was present over the 
metatarsal pads and not in the heels or insertion of the 
plantar fascia.  

VA joints examination in July 1997 revealed no evidence of 
swelling, effusion or gross bony deformities in the veteran's 
knees.  There was also no subluxation, varus or valgus 
instability, anterior or posterior drawer, Lachman's or 
McMurray's.  Range of motion was 0 to 135 degrees 
bilaterally.  There was no evidence of joint line tenderness.  
X-rays of the knees were normal.  The pertinent diagnosis was 
subjective intermittent knee pain with no physical evidence 
or radiographic evidence of knee pathology.  The examiner 
commented that the etiology of the veteran's knee disorder 
was purely subjective due to his complaints of knee pain.  
The examiner further stated that there was no evidence to 
believe that the veteran's foot problems were related to his 
knee problems.  

On VA feet examination in July 1997, the veteran complained 
of bilateral foot pain.  He said that he had burning pain 
which was worse in the summer and that the pain in his feet 
increased with ambulation.  The foot pain is increased with 
standing or walking, but also especially came on when he was 
driving, when the pain radiated down from his knees to his 
feet.  He indicated that he is unable to do anything to make 
the pain improve.  Physical examination revealed no evidence 
of pes cavus or pes planus.  There were no abnormalities in 
appearance and no obvious deformities of the feet 
bilaterally.  There was also no secondary skin or vascular 
changes noted in the feet.  He had good range of motion of 
the feet.  He was able to plantar flex 60 degrees.  Subtalar 
motion was good.  Inversion was to 40 degrees and eversion 
was to 30 degrees bilaterally.  The veteran pointed out the 
area of most tenderness to be under the metatarsal heads.  
Palpation of the plantar fascia and heels bilaterally showed 
no evidence of pain or tenderness.  The veteran was able to 
walk on his heels and toes.  He had a normal gait without 
evidence of tineovalgum or tineovarum.  X-rays of the feet 
revealed no abnormalities.  The diagnoses were physical 
examination of the bilateral feet consistent with 
metatarsalgia and no evidence of plantar fasciitis or 
Achilles tendinitis noted.  

Analysis

I.  Service Connection for a Bilateral Knee Disability

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v, Brown, 7 Vet.App. 439, 448 
(1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The kind of evidence needed to make a claim well-
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310; Allen, supra.

In this case, the medical evidence fails to establish the 
existence of a current bilateral knee disability.  In this 
regard, the Board notes that the veteran's knees have been 
evaluated as normal on the most recent VA examinations in 
August 1996 and July 1997.  Because the medical evidence does 
not show that the veteran has a current bilateral knee 
disability related to service or a service-connected 
disability, the claim for service connection is not plausible 
and, therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's assertions of present 
disability attributable to service or a service-connected 
disability as probative of a well-grounded claim.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal) held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Evaluation in Excess of 10 Percent for Bilateral Plantar 
Fasciitis and Achilles Tendonitis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45; Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In addition, 
recognition must also be accorded limitation of motion due to 
pain, weakened movement, excess fatigability, or 
incoordination, i.e., functional impairment.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The record shows that the veteran's bilateral foot disability 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5024-5279.  Diagnostic Code 5024, for 
tenosynovitis, is rated on limitation of motion of affected 
parts as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis is rated on 
basis of limitation of motion of part affected).  Under 
Diagnostic Code 5279, a 10 percent evaluation is assigned for 
unilateral or bilateral anterior metatarsalgia, or Morton's 
disease.  Since the highest schedular evaluation under 
Diagnostic Code 5279 is 10 percent disabling, the Board must 
look to other diagnostic codes dealing with the foot that 
might possibly provide for an evaluation in excess of 10 
percent disabling.

Diagnostic Code 5276 provides a 30 percent evaluation for 
bilateral flatfoot (pes planus) which results in severe 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. 

Under Diagnostic Code 5278, a 30 percent evaluation is 
warranted for bilateral claw foot where all toes are tending 
to dorsiflexion, where there is limitation of dorsiflexion at 
the ankle to right angle, where there is shortened plantar 
fascia, and where there is marked tenderness under the 
metatarsal heads.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

Under Diagnostic Code 5283, for malunion or nonunion of the 
tarsal, or metatarsal, bones, a 20 percent evaluation is 
assigned for moderately severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  

Diagnostic Code 5284 provides a 20 percent rating for 
moderately severe residuals of a foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

As noted above, service connection was established for the 
bilateral foot disability in February 1992; a 10 percent 
evaluation was assigned, effective from November 3, 1990, the 
day following separation from service.  As the veteran takes 
issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the date of discharge from service; it may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet.App. 119 (1999).

It is clear that the veteran has complained of bilateral foot 
pain since his discharge from service.  However, clinical 
evaluation on his initial VA examination in January 1991 
revealed that all movements of his feet were normal, with no 
evidence of radiographic evidence of abnormality.  Following 
evaluation in August 1992, a VA examiner noted that there was 
no orthopedic condition requiring treatment to the feet.  VA 
examinations in March 1993, August 1996 and July 1997 also 
found the veteran's feet to be normal, except for mild 
flattening of the longitudinal arches bilaterally (which was 
diagnosed following VA examination in 1993).

Upon review, the Board notes that the evidence of record does 
not show that the veteran's symptomatology suggests acquired 
flatfoot (pes planus) or clawfoot.  In fact, the most recent 
VA examination in July 1997 indicated that there was no 
evidence of pes cavus or pes planus on clinical evaluation of 
the feet.  Therefore, Diagnostic Codes 5276 and 5278 are not 
applicable in this case.  Nor does the evidence reveal the 
necessary malunion or nonunion of the tarsal or metatarsal 
bones, or the moderately severe foot injury residuals for a 
rating in excess of 10 percent under Diagnostic Codes 5283 or 
5284.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The Board has also considered the holding in DeLuca, stating 
that the Board must consider functional loss and objective 
evidence of pain on use resulting from the disability.  See 
38 C.F.R. §§ 4.40, 4.45.  In this case, however, VA 
examinations have found no evidence of weakened movement, 
excess fatigability, or incoordination of the feet.  Although 
the veteran has complained of pain in the feet, physical 
examinations have shown that he has full range of motion of 
the feet.  Thus, the Board finds that 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher rating.  The Board 
does not consider the provisions of 38 C.F.R. § 4.59 
applicable, since that regulation relates to painful motion 
from arthritis, a disability which has neither been service-
connected nor shown by the evidence of record.  

In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to a 
disability evaluation in excess of 10 percent for bilateral 
plantar fasciitis and Achilles tendonitis.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to a disability evaluation in excess of 10 
percent for bilateral plantar fasciitis and Achilles 
tendonitis is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

